Mr. Presiding Justice Stein delivered the opinion of the court. The trial court sustained a general demurrer to, and dismissed the petition of plaintiff in error for a writ of mandamus against defendant in error, directing it to pay a police pension, to which he claimed to be entitled under the provisions of chapter 24 of the Rev. Stat., section 391, et seq. Plaintiff has sued out this writ of error for a review of the record of proceedings. Without setting forth the petition, it is sufficient to say that its allegations are substautially the same as in McGann v. Harris, 114 Ill. App. 308, where a mandamus was sought against defendant in error for the same purpose as here. From the petition at bar it appears—as it did in that case'—that plaintiff in error did not present his application for a police pension to defendant in error until after his discharge from the force. In McGann v. Harris, supra, we held that under the wording of the act, the application must be made while the applicant is still a member of the police force, and we see no reason for changing or modifying our views. The judgment of the Circuit Court is therefore affirmed. Affirmed.